CORRECTED NOTICE OF ALLOWABILITY

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the Non-Final Rejection on 09/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest: (i) a powder coating composition comprising the recited single fluorinated resin (A), the recited polyester resin (B), the recited curing agent (C), and the recited ultraviolet absorber (D), wherein upon curing, the powder coating composition forms a polyester resin layer and a separate fluorinated resin layer containing a higher concentration of the ultraviolet absorber (D) compared to the polyester resin layer (claim 1); or (ii) a powder coating composition comprising the recited hydroxyl group-containing fluorinated resin (A1), the recited polyester resin (B), the recited blocked isocyanate curing agent (C1), and the recited inorganic ultraviolet absorber or non-oligomeric (i.e., non-polymeric) organic ultraviolet absorber with the recited molecular weight and melting point (D1), wherein upon curing, the powder coating composition forms a polyester resin layer and a separate fluorinated resin layer containing a higher concentration of the ultraviolet absorber (D) compared to the polyester resin layer (claim 4).
 	JP 2011-012119 and JP 2011-011117 and JP 2012-041383 and CINOMAN ET AL (US 2008/0233300) and JP 03-095276 and JP 09-053026 fail to specifically disclose fluororesin/polyester powder coating compositions which produce separated layers with different concentrations of the same UV absorber.
	MIZUNO ET AL (US 4,413,095) fail to disclose fluororesin/polyester powder coating compositions containing a non-vinylidene fluoride-based fluororesin or a non-oligomeric (or non-polymeric) UV absorbing material having the recited molecular weight.
	KR 101395814 fail to disclose fluororesin/polyester powder coating compositions which produce separated layers with different concentrations of the same UV absorber, and furthermore does not constitute prior art under pre-AIA  35 U.S.C. 102.
	SAITO ET AL (US 10,563,087) and SAITO ET AL (US 10,246,592) and YAMAMOTO ET AL (US 10,246,603) fail to specifically claim fluororesin/polyester powder coating compositions which produce separated layers with different concentrations of the same UV absorber,
	OLSON ET AL (US 5,985,444) and LI ET AL (US 2011/0297228) and OSAWA ET AL (US 5,468,904) and MORIYA ET AL (US 5,132,164) and MORIYA ET AL (US 5,256,472) fail to disclose UV absorbers which become localized (i.e., concentrated) in the fluororesin layer of a separated-layer-type fluororesin/polyester powder coating compositions.
	SAGAWA ET AL (US 5,223,562) and SAGAWA ET AL (US 5,356,971) fail to disclose fluororesin/polyester powder coating compositions which produce separated layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 23, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787